Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 1 of 11




                     EXHIBIT 16
Google building plans for downtown Austin revealed - Curbed Austin   https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                         Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 2 of 11




           Despite (or perhaps because of) the rapidity and scale of Austin’s long, recent boom—
           the open floodgates of tech money, the tripling down on tourism and ensuing hotel
           glut, and the luxury residential towers necessary for a city suddenly full of rich young
           people—the skyline has remained stubbornly pedestrian.


1 of 10                                                                                                                   7/3/2020, 9:27 AM
Google building plans for downtown Austin revealed - Curbed Austin   https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                         Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 3 of 11

           Sure, there are exceptions (The Independent, the not-even-new Frost Bank Tower), but
           not enough for a city that wants to be taken seriously.

           Luckily, when Austin got around to redeveloping the former sites of the Seaholm
           Power and the Thomas C. Green Water Treatment plants (now prime downtown,
           lakefront real estate), it decided to go big—or at least get more creative.

           The power plant was repurposed for mixed use in a way that made it contemporary but
           kept highly visible elements of its original Art Moderne design; the new Central
           Library, on part of the former water treatment plant grounds, takes a completely
           different approach with an exciting, dynamic new build—an important building and a
           model of sustainability.




           Naturally, expectations for Block 185—across Shoal Creek from the library and also
           part of the former water-treatment plant grounds—have been, shall we say, towering.
           It was with surprisingly little fanfare, then, that plans for that site were unveiled at a
           recent city Design Commission meeting—especially because they are renderings of a
           35-story office tower that could become a distinguishing part of the New Austin
           skyline.

           It was only a couple of months ago (in a January 31 article) that the Austin American-
           Statesman confirmed that the entire building has already been leased by Google, and
           renderings were first made public just a week ago, at the aforementioned meeting (and
           after the project had already broken ground).


2 of 10                                                                                                                   7/3/2020, 9:27 AM
Google building plans for downtown Austin revealed - Curbed Austin   https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                         Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 4 of 11




           For architecture fans, it was worth the wait. The currently unnamed building is
           designed by internationally renowned firm Pelli Clarke Pelli, fresh off the completion
           of a building for another tech giant, Salesforce Tower, which is now the tallest building
           in San Francisco. Other notable designs by the Connecticut-based firm include New
           York’s World Financial Center complex (now called Brookfield Place) and the
           landmark Petronas Towers in Kuala Lumpur, Malaysia. Joining Pelli Clarke Pelli on
           the project are local firms STG Design and Campbell Landscape Architecture.




3 of 10                                                                                                                   7/3/2020, 9:27 AM
Google building plans for downtown Austin revealed - Curbed Austin   https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                         Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 5 of 11




           A building-height, curved glass wall and tapered structure allows outdoor terraces on
           every level, creating the overall effect (as many have noted) of a sail eternally catching
           a breeze from the lake across the street.




4 of 10                                                                                                                   7/3/2020, 9:27 AM
Google building plans for downtown Austin revealed - Curbed Austin   https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                         Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 6 of 11




5 of 10                                                                                                                   7/3/2020, 9:27 AM
Google building plans for downtown Austin revealed - Curbed Austin   https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                         Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 7 of 11




           The tower will have 793,883 square feet of office space—enough for about 5,000
           people—and will include standard tech-company perks: a fitness center and recreation
           areas, lounges, kitchen and dining areas, conference centers, a bar/tavern, and, surely,
           more. Its 1,327 parking spaces will be on lower floors, with some of it underground.

           Google, which currently occupies a 29-story tower on another tract of the
           redevelopment site east of the new building site, has about 800 employees in Austin,
           according to the Statesman story.

           While the upper floors of the new building will be occupied entirely by Google offices
           and parking, the structure will relate to its surroundings in a variety of ways. Retail
           businesses will occupy its ground floor, and its large, open lobby will provide access to
           the Second Street retail and entertainment district. The building also will have a plaza
           along Shoal Creek with bicycle and pedestrian access connecting West Cesar Chavez
           and West Second streets.




6 of 10                                                                                                                   7/3/2020, 9:27 AM
Google building plans for downtown Austin revealed - Curbed Austin   https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                         Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 8 of 11




7 of 10                                                                                                                   7/3/2020, 9:27 AM
Google building plans for downtown Austin revealed - Curbed Austin   https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                         Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 9 of 11




           Google’s occupancy and Pelli Clarke Pelli’s Salesforce Tower experience aren’t the only
           tech connections at play in the new tower. According to the Statesman article, the
           project’s financial backer is MSD Capital, Michael Dell’s personal investment firm.

           Developer Trammell Crow purchased Block 185 for about $10.27 million in January,
           according to the Statesman story, which adds that the company and the city arrived at
           that amount in a 2012 master development agreement, which also supersedes some of
           the standard design process with the city.

           The new tower will be on the last of the four parcels of the former Greenwater plant
           redevelopment. In addition to the building where Google currently has its offices (500
           West Second Street), the Northshore apartment tower and the almost-completed
           Austin Proper Hotel & Residences occupy the other tracts covered in the plan.




8 of 10                                                                                                                   7/3/2020, 9:27 AM
Google building plans for downtown Austin revealed - Curbed Austin   https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                        Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 10 of 11




           As a March 26 Towers article explains in great, informative detail, development code
           necessity was likely the mother of design invention in the case of this last, important
           piece of the site’s redevelopment puzzle.

           Towers’s James Rambin points out that the 589-foot building’s unusual shape is no
           doubt due partly to two setback requirements incurred from its location between Shoal
           Creek and Lady Bird Lake. The resulting envelope forms a roughly pyramidal shape
           into which the architects and engineers had to fit the structure. In the view of many,


9 of 10                                                                                                                   7/3/2020, 9:27 AM
Google building plans for downtown Austin revealed - Curbed Austin       https://austin.curbed.com/2019/4/2/18291500/google-building-austin-ne...
                        Case 6:20-cv-00269-ADA Document 25-17 Filed 07/31/20 Page 11 of 11

           they went above and beyond the challenge, to the benefit of Austin’s changing urban
           landscape.



                                          Lady Bird Lake Trail, Austin, TX 78704




10 of 10                                                                                                                      7/3/2020, 9:27 AM
